Exhibit FOR IMMEDIATE RELEASE POOL CORPORATION REPORTS FISCAL 2009 RESULTS Highlights include: · Record annual cash flow from operations of $113.3million · Decrease in total debt of $79.1million · 2010 EPS guidance of $1.00 to $1.15 COVINGTON, LA. (February 18,2010) – Pool Corporation (NASDAQ/GSM:POOL) today announced fourth quarter and full year 2009 results. “The Company’s 2009 results reflect our ability to capitalize on our financial and operational strengths and provide evidence of our resiliency given the most difficult external market environment ever faced by our industry.We achieved many of our 2009 objectives by focusing on disciplined pricing and purchasing strategies (driving record gross margin), rebalancing inventories and improving working capital management (leading to record cash flow from operations) and controlling costs relative to our current sales levels.We believe that we realized continued market share gains, which we attribute to our high service levels coupled with industry leading programs and initiatives that include the expansion of category offerings in tile and replacement parts.These improvements, along with recent trends indicating increased stability in many external factors that have adversely impacted new construction and replacement activity over the past several years, provide us with confidence heading into 2010,” said ManuelPerezdelaMesa, President and CEO. Net sales for the year ended December 31, 2009 decreased 14% to $1.54 billion, compared to $1.78 billion in 2008.Base business sales declined 15%, reflecting the prolonged impact of lower pool and irrigation construction activity, greater deferred discretionary replacement activity and unfavorable weather and currency fluctuations.These reductions were partially offset by an increase in certain maintenance and repair product sales, inflationary price increases passed through the supply chain and sales from regulatory changes. Gross profit for the year ended December 31, 2009 decreased 13% to $449.7 million from $515.2 million in 2008.Gross profit as a percentage of net sales (gross margin) increased 30 basis points to 29.2% in 2009 despite negative pressures from the competitive pricing environment. Selling and administrative expenses (operating expenses) for 2009 decreased 10% to $361.3 million from $399.8million in 2008.This decrease reflects the impact of cost control initiatives, including lower payroll related, variable and discretionary expenses, and reduced delivery and vehicle operating costs. Included in these results were $1.4million of non-cash charges in the second half of 2009 related to the closure and consolidation of certain sales centers between September and December 2009. Operating income for the year declined 23% to $88.4 million from $115.5 million in the comparable 2008 period.Operating income as a percentage of net sales (operating margin) decreased to 5.7% in 2009, compared to 6.4% in 2008.Adjusted EBITDA (as defined in the addendum to this release) was $107.9million in 2009 compared to $135.7million in 2008.Interest expense, net declined $9.2million compared to 2008 due primarily to a 41% decrease in interest expense, which reflects lower average borrowings and a lower weighted average effective interest rate, and $1.8million of foreign currency transaction gains. As the Company reported in its third quarter results, it recognized a $26.5million equity loss related to its pro rata share of Latham Acquisition Corporation’s (LAC) non-cash goodwill and other intangible asset impairment charge.Since the Company’s pro rata share exceeded the $26.5million recorded value of the investment in LAC as of September1,2009, the recognized loss reflected the full write-off of the investment.Prior to this, the Company had recognized an equity loss of $2.2million related to its share of LAC’s loss from ongoing operations for the eight months ended August2009.In total, the Company recognized an equity loss of $28.7million for LAC in 2009.This compares to an equity loss of $1.7million recognized in fiscal 2008.LAC filed for bankruptcy in December 2009 and its Plan of Reorganization was approved by the United States Bankruptcy Court for the District of Delaware in January2010, allowing it to emerge from bankruptcy.As of the date of the approval, the Company no longer has an equity interest in LAC and will not recognize any impact related to LAC’s future earnings or losses. Earnings per share for 2009 was $0.39 per diluted share on net income of $19.2million for the year, compared to earnings per share of $1.17 per diluted share on net income of $57.0million in 2008.Excluding the impact of LAC’s non-cash impairment charge and the non-cash charges related to facility closings, adjusted earnings per diluted share for 2009 was $0.95 on adjusted net income of $46.5million. (See the reconciliation of non-GAAP to GAAP measures in the addendum to this release). On the balance sheet, total net receivables decreased 17% compared to December31,2008 due primarily to lower fourth quarter sales and a shift toward more cash sales resulting from tighter credit terms.Inventory levels were $355.5million at December31,2009 compared to $405.9million at December31,2008.Excluding approximately $8.0million of inventory related to the October2009 acquisition of General Pool and Spa Supply, inventories decreased 14% year over year due to successful inventory rebalancing efforts.Total debt outstanding at December31,2009 was $248.7million, down from $327.8 million at December31,2008. Cash provided by operations increased $20.0 million to $113.3 million in 2009 compared to 2008.In January2009, the Company paid $30.0million for its deferred third and fourth quarter 2008 federal income tax payments.The Company also paid $26.0million in 2009 for its third and fourth quarter 2009 estimated taxes.Cash from operations improved $76.0million in 2009 excluding this $56.0million combined impact of timing differences related to 2008 and 2009 estimated federal income tax payments.This improvement is due to focused management of working capital. Net sales for the seasonally slow fourth quarter decreased 11% to $231.0million from $259.0million in the comparable 2008 period.Base business sales declined 13% in the quarter compared to the same period in 2008.Gross margin decreased 10basis points to 29.0% in the fourth quarter of 2009 from 29.1% for the same period last year. Operating loss for the fourth quarter of 2009 was $21.8million compared to $15.3million in the same period of the previous year.Interest expense, net declined $3.5million due primarily to a 43.0% decrease in interest expense and $1.5million of foreign currency transaction gains. Loss per diluted share for the fourth quarter of 2009 was $0.28 on a net loss of $13.6million, compared to a loss of $0.31 per diluted share on a net loss of $14.8million in the comparable 2008 period.Excluding the impact of the non-cash charges, the adjusted fourth quarter loss per share was $0.27 per diluted share. “Looking ahead, we are encouraged by indications that the downward economic trends of the past several years are moderating and that sales levels should once again benefit from long-term industry growth dynamics.We believe there is potential for significant sales recovery over the next several years, driven in part by pent-up demand for replacement and retrofit activity that has been deferred due to recent market conditions.We also anticipate that new pool and irrigation construction activities will gradually begin to return to more normalized levels, even though it may be 2011 before we see growth in this segment of the market.Based on current trends including the unfavorable weather conditions during the first six weeks of 2010, we project 2010 earnings of $1.00 to $1.15 per diluted share.This range includes our expectation for a higher seasonal loss per diluted share in the first quarter of 2010 compared to the same period in 2009, with gradually improving year on year comparisons as 2010 progresses.Our experienced and dedicated team is ready to leverage our unique industry position that we have established over the years to grow earnings once again,” said Perezdela Mesa. Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOL operates over 280 sales centers in
